Title: To John Adams from David Lambert, 5 June 1798
From: Lambert, David
To: Adams, John



5 June 1798

At a meeting of the Officers of the 19th. Regiment, and also those of the Artillery & Cavilry attached to the 4th Division of Militia, held at the Tavern of Francis Philpotts, in the City of Richmond, on Tuesday the 5th day of June 1798.
This Meeting being held for the purpose of deliberating upon the propriety of an address to the President of the United States, it was Orderd that Colo. David Lambert be appointed Chairman, and Samuel McCraw Secretary when the following Address was Submited to the consideration of the Board, and upon mature deliberation was Unanimously agreed to, and the same Orderd to be signed by the Chairman and Secretary, and by the Chairman forwarded to the President.
Richmond 5th. June 1798
Sir
At a time like the present, it becomes not the Constitutional Guardians of the Political rights of America to refine upon the Causes which have produced effects alarming to their National Honor & Dignity; It is sufficient for them to know that the fact exists, and whether it arose from error in Judgment, or the insidious designs of our enemies, it is equally to be Lamented. To this expression of Sentiment we must add, that as faithful Centinals we will continue to watch over our National rights, And possessing infinitely too high a regard for the Constitution of our choice Tamely to suffer any foreign Nation to Change, Alter, or Controul the present, or dictate any, not the choice of the People—And that in whatever light we may view the Acts of our own Citizens, or however great may be the diversity of Sentiment upon political expediency, We entertain but one Opinion, and that is, an Unchangeable determination to support the Rights of our Country, against every Invader.
To you Sir we look as the Chief Magistrate of America to guard Well the rights of its Citizens—And upon you Sir will the blessing of a grateful people be bestowed for every Act that leads to the support of their rights or the Establishment of their Peace and Happiness; resting confident that every Citizen is actuated by those Principles, under which we are Incorporated As One People.


David Lambert ChairmanTiste. Sam. Mc.Craw Secty